DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/25/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al. (US 2006/0246244) in view of Takase et al. (JP 2009-095978) and Burch et al. (US 2007/0117929).
Regarding claim 1, Jenkins teaches a disposable vessel for the containment of biological materials and corrosive reagents (“a container”) (Pg. 1, Paragraph [0001]). The containers are formed from melt-fabricable fluoropolymers (“formed of a fluororesin”) (Pg. 4, Paragraphs [0021]-[0022]). The fluoropolymers may include ETFE with additional monomers including perfluoro (ethyl or propyl vinyl ether) and have melting temperatures of at least 150°C (“which has a melting point of 320°C or less”) (Pg. 4, Paragraph [0021]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Jenkins is silent with respect to the fluoropolymers selected from the group consisting of a copolymer of tetrafluoroethylene and perfluoroalkylvinyl ether, a copolymer of tetrafluoroethylene, perfluoroalkylvinyl ether and vinylidene fluoride, a copolymer of tetrafluoroethylene, perfluoroalkylvinyl ether and chlorotrifluoroethylene, and a copolymer of tetrafluoroethylene, perfluoroalkylvinyl ether, vinylidene fluoride and chlorotrifluoroethylene.
Burch teaches melt-fabricable fluoropolymer compositions which contain PTFE in amounts greater than 2 parts by weight of the fluoropolymer which provides desirable viscosities for melt fabrication and does not become brittle (Pg. 1, Paragraph [0005]). The fluoropolymers may be combinations of PTFE with perfluoroalkylvinyl ether polymers (PAVE) such that the PAVE may be present in amounts ranging from 2-15 wt% of the polymer with the balance being PTFE (Pgs. 3-4, Paragraph [0022]). The compositions with these amounts provide low melt viscosity in combination with high melt creep viscosity allowing for melt flowability and strength for the fabrication of articles from the compositions (Pg. 4, Paragraph [0022]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the melt-fabricable polymers of Jenkins such that they contain PAVE in an amount from 2-15 wt% with the balance being PTFE in order to provide low melt viscosity in combination with high melt creep viscosity allowing for melt flowability and strength for the fabrication of articles from the compositions as taught by Burch.
Jenkins is silent with respect to the total number of non-fluorinated terminal groups and –CF2H terminal groups is 70 or less per 10^6 carbon atoms.
Takase teaches a method for forming a purified fluororesin (Paragraph [0001]). The fluororesin is stabilized by reacting fluorine gas in order to convert molecular chain terminal groups to -CF3 in order to provide improved volatility, excellent heat stability and improve extrudability (Paragraph [0047]). The unstable groups that are converted to -CF3 includes -CF2H among others and are preferably 50 or less per 10^6 carbon atoms (Paragraph [0051]). The fluororesin that is formed includes ETFE polymers and TFE/perfluroromethyl vinyl ether copolymers (Paragraph [0024]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the fluoropolymers forming the containers of Jenkins such that they have 50 or less unstable groups per 10^6 carbon atoms in order to allow for the fluoropolymer to have improved volatility, excellent heat resistance and improve the extrudability of the polymer as taught by Takase.
With respect to the limitations regarding “for administering, storing, conveying or transporting a protein or a composition including the protein,” MPEP 2111.02 (II) states “During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art.” In the instant case, the claims are directed towards a container formed from the fluororesin as required by claim 1 and the limitation above appears to recite a method of using the container which does not provide any further structural limitations to the claim. Therefore, the final product of claim 1 appears to be the fluororesin with the melting temperature range and the terminal groups range which is taught to be obvious in view of the combination of Jenkins in view of Takase above.
Regarding claim 3, Jenkins teaches the containers as discussed above with respect to claim 1. As discussed above, the containers may be in the form of containers or may be in the form of bags (Pg. 4, Paragraph [0024]).
Regarding claim 11, Jenkins teaches the containers as discussed above with respect to claim 1. As discussed above, Jenkins teaches the containers with 50 or less unstable groups per 10^6 carbon atoms in order to allow for the fluoropolymer to have improved volatility, excellent heat resistance and improve the extrudability of the polymer as taught by Takase.
Regarding claims 12-14, Jenkins teaches the containers as discussed above with respect to claim 1. Jenkins further teaches biological materials being stored in the containers including therapeutic and non-therapeutic proteins (“container contains a protein or a composition including a protein” claim 12; “protein is albumin” claim 14) and antibodies (“protein is an antibody” claim 13) (Pg. 3, Paragraph [0018]).
Regarding claims 15-16, Jenkins teaches the containers as discussed above with respect to claim 1. As discussed above, Jenkins teaches the fluoropolymer compositions which contain PAVE in an amount from 2-15 wt% with the balance being PTFE in order to provide low melt viscosity in combination with high melt creep viscosity allowing for melt flowability and strength for the fabrication of articles from the compositions as taught by Burch.

Claims 7-8 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al. (US 2006/0246244) in view of Takase et al. (JP 2009-095978) and Burch et al. (US 2007/0117929).
Regarding claim 7, Jenkins teaches a disposable vessel for the containment of biological materials and corrosive reagents (“an equipment”) (Pg. 1, Paragraph [0001]). The containers are formed from melt-fabricable fluoropolymers (“formed of a fluororesin”) (Pg. 4, Paragraphs [0021]-[0022]). The fluoropolymers may include ETFE with additional monomers including perfluoro (ethyl or propyl vinyl ether) and have melting temperatures of at least 150°C (“tetrafluoroethylene-perfluoroalkyl vinyl ether-based copolymer not copolymerizing with hexafluoropropylene” & “which has a melting point of 320°C or less”) (Pg. 4, Paragraph [0021]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Jenkins is silent with respect to the fluoropolymers selected from the group consisting of a copolymer of tetrafluoroethylene and perfluoroalkylvinyl ether, a copolymer of tetrafluoroethylene, perfluoroalkylvinyl ether and vinylidene fluoride, a copolymer of tetrafluoroethylene, perfluoroalkylvinyl ether and chlorotrifluoroethylene, and a copolymer of tetrafluoroethylene, perfluoroalkylvinyl ether, vinylidene fluoride and chlorotrifluoroethylene.
Burch teaches melt-fabricable fluoropolymer compositions which contain PTFE in amounts greater than 2 parts by weight of the fluoropolymer which provides desirable viscosities for melt fabrication and does not become brittle (Pg. 1, Paragraph [0005]). The fluoropolymers may be combinations of PTFE with perfluoroalkylvinyl ether polymers (PAVE) such that the PAVE may be present in amounts ranging from 2-15 wt% of the polymer with the balance being PTFE (Pgs. 3-4, Paragraph [0022]). The compositions with these amounts provide low melt viscosity in combination with high melt creep viscosity allowing for melt flowability and strength for the fabrication of articles from the compositions (Pg. 4, Paragraph [0022]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the melt-fabricable polymers of Jenkins such that they contain PAVE in an amount from 2-15 wt% with the balance being PTFE in order to provide low melt viscosity in combination with high melt creep viscosity allowing for melt flowability and strength for the fabrication of articles from the compositions as taught by Burch.
Jenkins is silent with respect to the total number of non-fluorinated terminal groups and –CF2H terminal groups is 70 or less per 10^6 carbon atoms.
Takase teaches a method for forming a purified fluororesin (Paragraph [0001]). The fluororesin is stabilized by reacting fluorine gas in order to convert molecular chain terminal groups to -CF3 in order to provide improved volatility, excellent heat stability and improve extrudability (Paragraph [0047]). The unstable groups that are converted to -CF3 includes -CF2H among others and are preferably 50 or less per 10^6 carbon atoms (Paragraph [0051]). The fluororesin that is formed includes ETFE polymers and TFE/perfluroromethyl vinyl ether copolymers (Paragraph [0024]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the fluoropolymers forming the containers of Jenkins such that they have 50 or less unstable groups per 10^6 carbon atoms in order to allow for the fluoropolymer to have improved volatility, excellent heat resistance and improve the extrudability of the polymer as taught by Takase.
With respect to the limitations regarding “for administering, storing, conveying or transporting a protein or a composition including the protein,” MPEP 2111.02 (II) states “During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art.” In the instant case, the claims are directed towards a container formed from the fluororesin as required by claim 1 and the limitation above appears to recite a method of using the container which does not provide any further structural limitations to the claim. Therefore, the final product of claim 1 appears to be the fluororesin with the melting temperature range and the terminal groups range which is taught to be obvious in view of the combination of Jenkins in view of Takase above.
Regarding claim 8, Jenkins teaches the containers as discussed above with respect to claim 7. Per applicant’s specification (See Instant Specification, Paragraph [0012]), the term equipment is being evaluated as a tube, a pipe, or a container as taught from the instant specification. Therefore, the container as taught by Jenkins teaches the limitation of “an equipment for producing a protein formulation.”
Regarding claim 17, Jenkins teaches the containers as discussed above with respect to claim 1. As discussed above, Jenkins teaches the containers with 50 or less unstable groups per 10^6 carbon atoms in order to allow for the fluoropolymer to have improved volatility, excellent heat resistance and improve the extrudability of the polymer as taught by Takase.
Regarding claims 18-20, Jenkins teaches the containers as discussed above with respect to claim 1. Jenkins further teaches biological materials being stored in the containers including therapeutic and non-therapeutic proteins (“container contains a protein or a composition including a protein” claim 18; “protein is albumin” claim 20) and antibodies (“protein is an antibody” claim 19) (Pg. 3, Paragraph [0018]).
Regarding claims 21-22, Jenkins teaches the containers as discussed above with respect to claim 1. As discussed above, Jenkins teaches the fluoropolymer compositions which contain PAVE in an amount from 2-15 wt% with the balance being PTFE in order to provide low melt viscosity in combination with high melt creep viscosity allowing for melt flowability and strength for the fabrication of articles from the compositions as taught by Burch.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 7-8 and 11-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,961,493 in view of Jenkins et al. (2006/0246244) and Burch et al. (US 2007/0117929). 
In particular, claim 1 of ‘493 teaches A container for administering, storing or culturing a mammal cell, wherein a surface of the container in contact with the mammal cell is formed of a fluororesin having a total number of a non-fluorinated group terminal and a -CF2H group terminal in the fluororesin of 70 or less per 10^6 carbon atoms, wherein the fluororesin is at least one fluororesin selected from a tetrafluoroethylene-hexafluoropropylene-based copolymer and a tetrafluoroethylene-perfluoroalkylvinyl ether-based copolymer.
‘493 is silent with respect to the melting temperature of the fluororesin being 320°C or less.
Jenkins teaches a container formed from a TFE/HFP and ETFE copolymers with additional monomers which impart additional properties such as perfluoro (ethyl or propyl vinyl ether), which has a melting temperature of greater than 150°C (Pg. 4, Paragraph [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the fluororesin of ‘493 with the melting point of greater than 150°C as taught by Jenkins which also teaches a fluoropolymer for use in a container. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
‘493 is silent with respect to the fluoropolymers selected from the group consisting of a copolymer of tetrafluoroethylene and perfluoroalkylvinyl ether, a copolymer of tetrafluoroethylene, perfluoroalkylvinyl ether and vinylidene fluoride, a copolymer of tetrafluoroethylene, perfluoroalkylvinyl ether and chlorotrifluoroethylene, and a copolymer of tetrafluoroethylene, perfluoroalkylvinyl ether, vinylidene fluoride and chlorotrifluoroethylene.
Burch teaches melt-fabricable fluoropolymer compositions which contain PTFE in amounts greater than 2 parts by weight of the fluoropolymer which provides desirable viscosities for melt fabrication and does not become brittle (Pg. 1, Paragraph [0005]). The fluoropolymers may be combinations of PTFE with perfluoroalkylvinyl ether polymers (PAVE) such that the PAVE may be present in amounts ranging from 2-15 wt% of the polymer with the balance being PTFE (Pgs. 3-4, Paragraph [0022]). The compositions with these amounts provide low melt viscosity in combination with high melt creep viscosity allowing for melt flowability and strength for the fabrication of articles from the compositions (Pg. 4, Paragraph [0022]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the melt-fabricable polymers of ‘493 such that they contain PAVE in an amount from 2-15 wt% with the balance being PTFE in order to provide low melt viscosity in combination with high melt creep viscosity allowing for melt flowability and strength for the fabrication of articles from the compositions as taught by Burch.
Claims 3, 7-8 and 11-22 are additionally rejected in view of ‘493, Jenkins and Burch as discussed above in the 35 U.S.C. 103 rejections.

Response to Arguments
Applicant’s arguments, see page 7, filed 6/14/2022, with respect to the rejections of claims 1 and 7 under 35 U.S.C. 103 have been fully considered and are persuasive.
In particular, applicant argues that Jenkins fails to teach the fluoropolymer composition being formed from fluoropolymers selected from a copolymer of tetrafluoroethylene and perfluoroalkylvinyl ether, a copolymer of tetrafluoroethylene, perfluoroalkylvinyl ether and vinylidene fluoride, a copolymer of tetrafluoroethylene, perfluoroalkylvinyl ether and chlorotrifluoroethylene, and a copolymer of tetrafluoroethylene, perfluoroalkylvinyl ether, vinylidene fluoride and chlorotrifluoroethylene.
The examiner concedes in that Jenkins fails to teach this specific combination of copolymers. However, the examiner notes that Jenkins appreciates a wide variety of fluoropolymers in the melt-fabricable fluoropolymers (Pg. 4, Paragraph [0021]). 
Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in further view of Burch which teaches fluoropolymers which contain PAVE in an amount from 2-15 wt% with the balance being PTFE in order to provide low melt viscosity in combination with high melt creep viscosity allowing for melt flowability and strength for the fabrication of articles from the compositions. 
Additionally, applicant argues that the reference of Isaka provides teachings which contradict what the instant application is currently claiming. 
However, the examiner notes that the most recent rejection dated 3/17/2022 and the current rejection do not rely on the reference of Isaka and, as such, applicant’s arguments regarding Isaka are moot. It is lastly noted the current rejection is made FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783